Title: From Abigail Smith Adams to Harriet Welsh, 13 January 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy Jan’ry 13th 1816
				
				I write again. I am yet among the Living, of which last Monday morning I had no expectation, but thanks to a kind providence I am yet Spaired for Something, and may I be finally found with the wise virgins, my Lamp trimmed. The Severe Snow Storm of yesterday has so Blockaded, the Roads that I know not when they will be passable—no opportunity of sending you Carolines Letter to day, or Letters which are prepared to go to London by the vessel you informd me of.—I was sorry to learn that your Family were so Sick, at a time too, when you wanted them most. Your Sister being with you, give my Love to her, and tell her I hope yet to see her at Quincy—will you when convenient get me at Cullenders a pound of his young Hyson. I liked that you got for me before much a quire of writing paper not so thick as this which I am writing upon, and one of long paper for covering. perhaps mr Hincklly when he comes from the Store, will be so obliging as to get it for me; I would not have you go out this weather.The Quincy party had a sad time in getting to Hingham, upon the road, to the point. the Snow was so drifted, that, the Gentleman had to get Sleighs for themselves, all but the midshipman, and leave the coverd Sleigh to the Ladies, who finally were drawn through. but Thayer would not venture to bring them back untill the Sun rose, to show the path. So after dancing untill four, they had to sit till Seven, and reachd home about nine, looking like any thing but what they were when they first sit out. this was paying pretty dear for the whistle—when you go out, visit mr Morse. he is a fine sensible, modest Young Man, with manners perfectly correct; and a Genius in his art. I want you to see the portrait, he has taken, & give me your opinion of it—I will reserve my own untill I hear yours.
				
					A A
				
				
			